            Case 20-10553-CSS          Doc 775-4     Filed 07/10/20     Page 1 of 2




                                CERTIFICATE OF SERVICE

       I, Leslie C. Heilman, Esquire hereby certify that on this 10th day of July, 2020, a true and

correct copy of the foregoing Motion of Brixmor Heritage Square LLC for Entry of an Order (I)

Compelling Immediate Payment of Post-Petition Rental Obligation in Accordance with the

Terms of a Nonresidential Real Property Lease and 11 U.S.C. § 363(d)(3); and (II) Allowing and

Directing the Immediate Payment of Administrative Expense Claims Pursuant to 11 U.S.C. §

503(b)(1) was served electronically on parties who have requested notice in these cases via

CM/ECF and upon the addressees listed on the attached service list in the manner indicated.



Dated: July 10, 2020
Wilmington, Delaware
                                                    /s/ Leslie C. Heilman
                                                    Leslie C. Heilman (No. 4716)
                                                    BALLARD SPAHR LLP
            Case 20-10553-CSS       Doc 775-4   Filed 07/10/20   Page 2 of 2




By Hand Delivery
Bradford J. Sandler
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19801
E-mail: bsandler@pszjlaw.com

Counsel to the Chapter 7 Trustee

Linda Richenderfer
Office of the US Trustee
US Trustee’s Office
844 King Street, Suite 2207
Wilmington, DE 19801
E-mail: Linda.Richenderfer@usdoj.gov

Counsel to the U.S. Trustee

By First-Class Mail

Alfred T. Giuliano
Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043
E-mail: atgiuliano@giulianomiller.com
Chapter 7 Trustee

J. Cory Falgowski, Esquire
Burr & Forman LLP
1201 N. Market Street, Suite 1407
Wilmington, DE 19801
Email: jfalgowski@burr.com

Marjorie S. Crider, Esquire
Christopher L. Carter, Esquire
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Email:      marjorie.crider@morganlewis.com,
christopher.carter@morganlewis.com
Counsel to Wells Fargo Bank, N.A. as
Administrative Agent and Collateral Agent
for itself and the other ABL Lenders
